DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 12/06/2021.
Claims 1-14 and 16-20 have been amended.
Claims 1-20 are pending examination.

Response to Arguments
Applicant’s arguments filed on 12/06/2021, regarding 35 USC §103 rejection of the pending claims have been fully considered.
Applicant argues that prior art of references, Banta, Zare or Gupte  do not teach or suggest "partitioning a spherical video into a plurality of three-dimensional (3D) tiles that comprises a 3D top spherical cap, a 3D bottom spherical cap, and a set of 3D middle tiles," as recited by the currently amended independent claims. (Applicant Remarks/Arguments, page 13-14)
However, Examiner relies on Cole’36 to teach these limitations, see the newly crafted rejection, infra.
Cole, whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest "streaming the plurality of 3D tiles to the client device," as recited by currently amended independent claims. …combination of the references fails to teach or suggest "streaming the plurality of 3D tiles to the client device." (Applicant Remarks/Arguments, page 14-15).
Examiner respectfully disagrees. Since, Cole’32 teaches “By supporting 360 degree viewing and 3D the methods and apparatus of the present invention are well suited for use with head mounted displays intended to provide a user a 3D immersive experience” [⁋ 0024], therefore, it would be appreciated that Cole’32 streaming of different portion of the video is streaming the plurality of 3D tiles to the client device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0346832 (Cole et al., hereinafter "Cole’32") in view of US 2018/0241988 (Zhou et al.) further in view of US 2016/0241836 (Cole et al., hereinafter “Cole’36”)

Regarding Claim 1, Cole’32 teaches in a digital medium environment for providing a virtual reality experience ([⁋ 0009], Methods and apparatus for supporting delivery, e.g., streaming, of video corresponding to a 360 degree viewing area. [⁋ 0024], By supporting 360 degree viewing and 3D the methods and apparatus are well suited for use with head mounted displays intended to provide a user a 3D immersive experience. [⁋ 0121], The head mounted display maybe implemented using VR (virtual reality) headset),
a computer-implemented method of streaming bandwidth-efficient virtual reality videos, the method comprising: determining an available bandwidth to stream the plurality of tiles ([⁋ 0091], the server determines the data rate available  0170], resource allocation information is received about how much bandwidth or data communications capability should be allocated to one or more communications streams corresponding to different portions [i.e. the plurality of tiles] of the environment).
assigning the plurality of tiles (e.g. different portions of video streams) to priority levels based on a distance from each tile to a viewport location of a client device ([⁋ 0204], priorities  are assigned  to one or more  streams  which provide image content corresponding to the user's current field of view [i.e. viewport]. [⁋ 0205] the highest priority is assigned  to a stream  providing  the largest  portion  of the field of view. [⁋ 0209], priorities are assigned to one or more additional streams communicating  content, e.g., streams  outside the current field  of view on the proximity of content provided by a stream being prioritized to the content visible in the current field of view....if a stream provides image content corresponding to a portion of the environment immediately  adjacent  the current  field of  view,  it will be assigned a higher priority than a stream which provide content  corresponding  to an image portion further away from the user's current field of view); and
streaming the plurality of tiles to the client device by streaming: tiles at a given priority level at a same bit rate ([⁋ 0193], while a particular direction may be considered high priority and all the streams providing content corresponding to the high priority direction being the same. [⁋⁋ 0196-0197], data rates to be used for streams of different priorities having been determined and based on bandwidth and/or data rate for the highest priority stream, the highest quality stream [i.e. maximum bit rate stream] corresponding to the highest priority will be selected. Based on the available bandwidth after the highest priority stream has been selected, select a second highest priority stream [i.e. second quality or bit rate stream] for the second priority portion. Therefore, it is apparent that streaming a portion at a given priority at a same quality of stream, for example, streaming highest quality of stream to the portion has the highest priority and streaming the next highest quality of stream to the portion has the next priority portion).
tiles at a lowest priority level at, at least, a minimum bit rate to provide a predetermined minimum video quality  ([⁋ 0100] the encoded version  of the selected stream portions are selected, e.g., based on the available data rate and the viewing position of the user. For example, a full rate high resolution version of the scene portion which the user is facing as indicated by the current reported head portion may and normally will be streamed. One more scene portions to the left and/or right of the current head position may be selected to be streamed as a lower  0172], ... specifies  a maximum  and/or minimum  amount of data rate to be allocated to reception of images corresponding to one or more portions of the environment. Since, the quality of a scene portion provided based on the priority, therefore, it would be realized that the lowest resolution encoded version of the video will stream to the lowest priority scene portion), and
tiles at a highest priority level at a maximum bit rate determined based on the maximum bandwidth and/or data rate for the highest priority stream ( [⁋  0194], the maximum bandwidth and/or data rate to be use for a stream having the highest priority is determined. This determination may be made based on the bandwidth or other constraints which may indicate a maximum, minimum or portion of available reception resources to be allocated for the highest priority stream. [⁋ 0196], determine if the highest priority stream can be supported based on the maximum bandwidth and/or data rate for the highest priority stream. If any one of the streams corresponding to the highest priority can be supported, the 
Since, Cole’32 teaches “By supporting 360 degree viewing and 3D the methods and apparatus of the present invention are well suited for use with head mounted displays intended to provide a user a 3D immersive experience” [⁋ 0024], therefore, given the broadest reasonable interpretation, Examiner interprets the portions of the stereoscopic scene [Fig. 2C] as the claimed 3D tiles.
While, Cole’32 teaches tiles at a highest priority level at  a maximum bit rate determined based on the bandwidth, however, Cole’32 does not explicitly teach, but Zhou teaches a maximum  bit rate determined by a difference between the available bandwidth and a minimum bandwidth required to stream the plurality of tiles at the minimum bit rate ([⁋ 0021] determining ... a bandwidth value to a lowest bit rate for transmitting each viewpoint video of the predictive viewpoint videos, and based on a difference between the total bandwidth value and the bandwidth value that is allocated to the lowest bit rate for transmitting the predictive viewpoint videos, raising, the bit rate version of the viewpoint video to which attention is currently paid, until the bit rate version of the viewpoint video is the highest).
It would have been obvious to one of ordinary skill in the art before the 
While, Cole’32 teaches partitioning  a spherical  video into a  plurality  of tiles ([⁋ 0003], Head mounted displays sometimes support 360 degree viewing. [Fig. 2B and 2C, ⁋⁋ 0076-0077], …partitioning a full 360 degree stereoscopic scene into different portion. [⁋ 0106], While the portions of content are described as portions corresponding to a 360 degree view it should be appreciated that the scenes may represent a flattened version of a space which also has a vertical dimension. The playback device is able to map the scene portions using a model of the 3D environment, e.g., space, and adjust for vertical viewing positions), however, Cole’32 in view of Zhou do not explicitly teach, but Cole’36 teaches  partitioning  a spherical  video into a  plurality  of three-dimensional (3D) tiles that comprises a 3D top spherical cap, a 3D bottom spherical cap, and a set of 3D middle tiles ([Fig. 21, ⁋ 0185] FIG. 21 shows a 3D mesh model 2300. The 3D model 2300 includes a sky mesh 2306 [i.e., a 3D top spherical cap], a 360 degree panoramic mesh 2308 [i.e., a set of 3D middle tiles] and a ground mesh 2310 [i.e., a 3D bottom spherical cap). As part of the process of communicating images 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’32 and Zhou with Cole’36 in order to partition a spherical video into a top 3D cap, a bottom 3D cap and a set of 3D middle tiles, because it would allow the system to provide different resolution to different partitions based on the importance of areas of the environment which tend to be most frequently viewed.

Regarding Claim 2, while, Cole’32 taches the field of view corresponds to different portions of an environment, e.g., a front portion, at least one back portion, a top portion and a bottom portion [⁋ 0025], however, Cole’32 in view of Zhou do not explicitly teach, but Cole’32 teaches the method as recited in claim 1, further comprising partitioning the spherical video by dividing the set of 3D middle tiles into four equal sized 3D spherical caps ([Fig. 21, ⁋ 0185] FIG. 21 shows a 3D mesh model 2300. The 3D model 2300 includes a sky mesh 2306 [i.e., a 3D top 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’32, Zhou with Cole’36 in order to  divide the middle portion into four equal portions, because it would allow the system to provide different resolution to different partitions based on the importance of areas of the environment which tend to be most frequently viewed.

Regarding Claim 3, Cole’32 taches the method as recited in claim 2, wherein assigning the plurality of 3D tiles to a priority level based on a distance from each 3D tile to the viewport location of the client device comprises assigning the plurality of 3D tiles to at least the lowest priority level, a middle priority level, and the highest priority level ([⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's current field of view…a stream providing image content corresponding to 80% of the user's field of view will be ranked higher than a stream providing image content corresponding to 15% of the user's field of view and a stream providing the remaining 5%, e.g., a top or bottom portion, will be assigned a third priority [⁋ 0205] the highest priority is assigned to a stream providing the largest portion of the field of view....assigning the next highest priority [i.e. middle priority] to streams which contribute portions to the field of view which are outside the portion contributed by the highest priority stream. [⁋ 0209], priorities are assigned to one or more additional streams communicating content, e.g., streams outside the current field of view…on the proximity of content provided by a stream being prioritized to the content visible in the current field of view....if a stream provides image content corresponding to a portion of the environment immediately adjacent the current field of view, it will be assigned a higher priority than a stream which provide content corresponding to an image portion further away from the user's current field of view).

Regarding Claim 5, Cole’32 taches the method as recited in claim 3, wherein assigning the plurality  of 3D tiles to a priority  level based  on a distance  from each 3D tile to the viewport location of the client device comprises assigning each 3D tile that abuts a 3D tile assigned to the highest priority level the middle priority level and assigning remaining 3D tiles to the lowest  priority  level  ([⁋ 0205] the highest priority is assigned to a stream providing the largest portion of the field of view. ... assigning the next highest priority [i.e. middle priority] to streams which contribute portions to the field of view which are outside the portion contributed by the highest priority stream. [⁋ 0209], priorities are assigned to one or more additional streams communicating content, e.g., streams outside the current field of view....on the proximity of content provided by a stream being prioritized to the content visible in the current field of view....if a stream provides image content corresponding to a portion of the environment immediately adjacent the current field of view, it will be assigned a higher priority than a stream which provide content corresponding to an image portion further away from the user's current field of view).

Regarding Claim 7, Cole’32 teaches the method as recited in claim 1, further comprising: updating assignment of the plurality of 3D tiles to the priority levels upon a change in the viewport location; and adaptively allocating bit rates to the 3D tiles at the priority levels based on the updating of the assignment of the plurality of 3D tiles to the priority levels ([⁋ 0025], A playback , discloses stream content selection subroutine in which highest quality of content [i.e. content with highest bit rate] is selected to stream based on the head position of the user and priority of the content [⁋ 0196], determine if the highest priority stream can be supported based on the maximum bandwidth and/or data rate for the highest priority stream. If any one of the streams corresponding to the highest priority can 

Regarding Claim 8, Cole’32 teaches a system for streaming virtual reality videos, the system comprising: one or more computer-readable memories comprising a spherical video ([Fig. 7, ⁋ 0111] teach memory 712 includes various modules, e.g., routines, which when executed by the processor 708 control the computer system 700 to implement the immersive stereoscopic video acquisition, encoding, storage, and transmission).
The rest of the limitations of Claim 8 are rejected under the same rationale of Claim 1.

Regarding Claim 9, Cole’32 teaches the system of  claim 8, wherein the at  least one computing device is further configured to cause the  system  to assign the plurality of 3D tiles to priority levels based on a distance from each 3D tile to the current viewport location by: identify one or more 3D tiles of the plurality  of 3D tiles that overlap with the current viewport location; identify one or more 3D tiles of the plurality of tiles that abut against the one or more 3D tiles of the plurality of 3D tiles that overlap with the current viewport location; and assign the highest priority  level to the one or more 3D tiles that overlap with the viewport location; assign a next highest priority level to the one or more 3D tiles that abut against the one or more 3D tiles of the plurality  of 3D tiles that overlap  with the  current viewport  location; and assign the lowest priority level to a remaining one or more 3D tiles of the plurality of 3D tiles ([⁋ 0202] FIG. 16 is a flowchart illustrating the steps of a stream prioritization subroutine.... In step 1604 a user's current field of view is determined . the point where images captured by different cameras meet or overlap the users field of view. The stream providing images corresponding to the largest portion of the field of view will normally be given the highest priority in some embodiments. [⁋ 0203], step 1605 in which streams communicating content, including left and right eye images, corresponding to the user's current field of view are identified. [⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's current field of view. The prioritization, e.g., ranking, is based on the size of the portion or portions of the user's field of view that a stream provides. For example, a stream providing image content corresponding to 80% of the user's field of view will be ranked higher than a stream providing image content corresponding to 15% of the user's field of view and a stream providing the remaining 5%, e.g., a top or bottom portion, will be assigned a third priority. [⁋ 0205] the highest priority is assigned to a stream providing the largest portion of the field of view...assigning the next highest priority or priorities to streams which contribute portions to the 

Regarding Claim 10, Cole’32 teaches  the system  of claim 9, wherein  the at least one computing device is further configured to cause the system to: detect an object in at least one 3D tile from the one or more 3D tiles that abut against the one or more 3D tiles of the plurality of 3D tiles that overlap with the current viewport location; and based on detecting the object, reassigning the at least one 3D tile from the next highest priority level to the highest priority level (Fig. 16, ⁋ 0209] the prioritization is based on the proximity of content provided by a stream being prioritized to the content visible in the current field of view and/or based on a user's current or past direction of head rotation. For example if a stream provides image content [i.e. an object] corresponding to a portion [i.e. tiles] of the 

Regarding Claim 11, Cole’32 teaches the system of claim 8, wherein the at least one computing device is further configured to cause the system to stream 3D tiles at a given priority level at a same bit rate ([⁋ 0193], while a particular direction may be considered high priority and all the streams providing content corresponding to the high priority direction being the same. [⁋⁋ 0196-0197], data rates to be used for streams of different priorities having been determined and based on bandwidth and/or data rate for the highest priority stream, the highest quality stream [i.e. maximum bit rate stream] corresponding to the highest priority will be selected. Based on the available bandwidth after the highest priority stream has been selected, select a second highest priority stream [i.e. second quality or bit rate stream] for the second priority portion. Therefore, it is apparent that streaming 

Claim 12 is rejected under the same rationale of Claim 7.

Claim 14 is an independent claim corresponding to independent claim 1 and/or claim 8 is therefore rejected for similar reasoning. 

Regarding Claim 15, Cole’32 teaches the system as recited in claim 14, wherein the panorama video comprises a 360 degree virtual reality video and the client device comprises a head mounted display ([⁋ 0009] discloses apparatus for supporting streaming, of video or other content corresponding to a 360 degree viewing area. [⁋ 0010], a 3D model of and/or 3D dimensional information corresponding to an environment from which video content will be obtained is generated and/or accessed. [⁋ 0012], The customer premise device generates a 3D representation of the environment which is displayed to a user of the customer premise device, e.g., via a head mounted display. [⁋ 0022], a user can watch the game in the virtual 3D environment. [⁋ 0121] The playback system 800, includes a 

Claims 19 and 20 are rejected under the same rationale of claims 5 and 7, respectively.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cole’32 in view of Zhou and Cole’36 further in view of NPL: "Tiled-based Adaptive Streaming using MPEG-DASH" (Jean et al.).

Regarding Claim 4, Cole’32 in view of Zhou and Cole’36 do not explicitly teach, however, Jean teaches the method as recited  in claim 3, further comprising streaming 3D tiles at the middle priority level at a next maximum  bit rate determined by a difference between the available bandwidth and a bandwidth required to stream the 3D tiles at the lowest priority level at the minimum bit rate and the 3D tiles at the highest priority level at the maximum  bit rate  ([Last  paragraph  of  Sec. 2.3 Rate Allocation], "Once the available bandwidth is estimated, the rate allocation classifies all tiles based on  their  priority,  starting  with all tiles  at their lowest bitrate; it then increases the quality  [i.e. middle priority], then 2 and so on.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cole’32, Zhou and Cole’36 with Jean's teaching of rate allocation based on remaining bandwidth and the priority of the tiles, because it would have enabled the system to ensure the highest priority tiles get the highest rate and then gives remaining bandwidth to the next priority level, while also ensuring all tiles have at least the minimum bitrate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cole’32 in view of Zhou and Cole’36 further in view of Hafeeda et al. (US 2013/0215219, hereinafter "Hafeeda").

Regarding Claim 6, Cole’32 teaches the method as recited claim 1, wherein streaming the 3D tiles assigned to each priority level to the client device comprises allocating bit rates to the priority levels ([⁋ 0113], encode partitioned  0027], determines which portion of the environment corresponds to the user's main field of view....selects that portion to be received at a high rate, e.g., full resolution with the stream being designated, from a priority perspective).
However, Cole’32 in view of Zhou and Cole’36 do not explicitly teach, but Hafeeda teaches using a multiple-choice knapsack problem algorithm ([⁋ 0045], teaches using a Multiple Choice Knapsack Problem (MCKP) to choose exactly one item from each class such that without having the total exceed the capacity of the knapsack. [⁋ 0050], a class in the context of the MCKP represents one of the two components of a given 3D video, where each component is comprised of the corresponding streams from the two reference views).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cole’32, Zhou and Cole’36 with Hafeeda's teaching of using a Multiple Choice Knapsack Problem (MCKP) to choose exactly one item from each class, because it would have enabled the system to generalize the knapsack problem of determining to include items from a plurality of items so that the highest value within a given limit can be selected.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cole’32 in view of Zhou and Cole’36 further in view of US 2016/0012855 (Krishnan) and  US 2014/0320972 (Magyari et al.)

Regarding  Claim 13, Cole’32 in view of Zhou and Cole’36 do not explicitly teach, however, Krishnan taches the system of claim 8, wherein: the at least one computing device is configured to partition the set of four middle 3D tiles into four middle 3D tiles without portioning the 3D top spherical cap ([Fig. 3, ⁋⁋ 0030-0031] FIG. 3 shows a simplified, exemplary representation of a panoramic frame 310 that is divided into multiple sections 312-317. …these sections can generally represent a left section 312, a front section 313, a right section 314, a back section 315 [i.e., four middle tiles] an overhead or top section 316 and a lower or bottom section 317. …The number of sections utilized depend on many factors, desired latency, can such as but not limited to, processing capabilities of the playback device, field of view of the panorama content, field of view of the display [⁋ 0095], during the panorama frame creation and/or encoding process, each section of a frame is made up of stereoscopic (two views) video data. This stereoscopic video could be encoded using a 3D video compression standard such as Multiview Video Coding (MVC)).

While, Krishnan teaches the number of sections utilized depend on field of view of the display,  however, Cole’32 in view of  Zhou, Cole’36 and Krishnan  do not explicitly  teach, but Magyari teaches the client device comprises a head-mounted display  with a viewport size being between 90-degrees  and 96-degrees ([⁋ 0004], in the military market where refractive HMD's [Head Mounted Display] with FOV's between 40-degrees and 120-degrees  are much more common. [⁋ 0057], head mounted display is able to achieve a large field of view  with a very lightweight  and compact reflective system	the field of view can be more than 50 degrees in full overlap mode or more than 100 degrees in zero overlap mode. In yet another embodiment the field of view can up to 60 degrees in full overlap mode or 120 degrees in zero overlap mode. the field of view can be more than 50 degrees in full overlap mode or more than 100 degrees in zero overlap mode. In yet another embodiment the field of view can up to 60 degrees in full overlap mode or 120 degrees in zero overlap mode).
 device that is fairly inexpensive, lightweight, compact, comfortable, and is a near-to-eye device [Magyari, ⁋ 0007].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cole’32 in view of Zhou and Cole’36 further in view of Furlan et al. (US Patent 6466254, hereinafter "Furlan").

Regarding Claim 16, Cole’32 taches the system as recited in claim 14, wherein the at least one computing device is further configured  to cause the system to assign the plurality of 3D tiles to a priority level based on a distance from each 3D tile to the viewport location of the client device by assigning each 3D tile that at least in the viewport location the highest priority level  ([⁋ 0202], The stream  providing images corresponding to the largest portion of the field of view will normally  be given the highest priority [⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's  0205], the highest priority is assigned to a stream providing  the largest  portion  of the field of view).
However, Cole’32 in view of Zhou and Cole’36 do not explicitly teaches, but Furlan teaches tile that at least partially overlap the viewport location (Fig. 6A illustrates tiles 621, 623, 625, and 627 overlap viewport 630).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Furlan's teaching of overlapping tiles in the viewport location, for example, Cole’32's portion of the field of view that assigned highest priority will be the overlapping tiles in the viewport area as taught by Furlan. The motivation for doing so would have been to ensure the system to provide best quality of video to the area the user is looking at.

Regarding Claim 17, Cole’32 taches the system as recited in claim 16, wherein the at least one computing device is further configured to cause the system to assign the plurality of 3D tiles to a priority level based on a distance from each 3D tile to the viewport location of the client device by assigning the plurality of 3D tiles to at least the lowest priority level, a middle priority level, and the highest priority level ([⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's current field of  0205] the highest priority is assigned to a stream providing the largest portion of the field of view....assigning the next highest priority [i.e. middle priority] to streams which contribute portions to the field of view which are outside the portion contributed by the highest priority stream. [⁋ 0209], priorities are assigned to one or more additional streams communicating content, e.g., streams outside the current field of view…on the proximity of content provided by a stream being prioritized to the content visible in the current field of view....if a stream provides image content corresponding to a portion of the environment immediately adjacent the current field of view, it will be assigned a higher priority than a stream which provide content corresponding to an image portion further away from the user's current field of view).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cole’32 in view of Zhou, Cole’36 and Furlan further in view of Jean.

Regarding Claim 18, Cole’32 in view of Zhou, Cole’36 and Furlan  do not explicitly teach, however, Jean teaches the system as recited  in claim 17, wherein the at least one computing device is further configured to cause the system to stream tiles at the middle priority  level at a next maximum  bit rate determined  by a difference between the available  bandwidth  and  a bandwidth  required  to stream the tiles at the lowest priority level at the minimum bit rate and the tiles at the highest priority level at the maximum  bit rate  ([Last  paragraph  of Sec. 2.3 Rate Allocation], "Once the available bandwidth is estimated, the rate allocation classifies all tiles based  on their priority,  starting  with all tiles  at their lowest bitrate; it then increases the quality of tiles with priority 0 [ e.g. highest priority] so that the cumulated rate fits in the available bandwidth; if there is still bandwidth available [i.e. difference between available bandwidth and a bandwidth required to stream the tiles at the minimum bit rate and the tiles at the highest priority level at the maximum bit rate] after that step, the same step is performed with the tiles of priority 1 [i.e. middle priority], then 2 and so on.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Jean's teaching of rate allocation based on remaining bandwidth and the priority of the tiles, because it would have enabled the system to ensure the highest priority tiles get the highest rate and then gives remaining bandwidth to the next priority level, while also ensuring all tiles have at least the minimum bitrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448